DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. Applicant’s Amendment in Response to Non-Final Office Action, filed 08/10/2021 has been entered.
   
    Claim 1 has been amended.

    Claims 1-3 are pending.

    Claims 4-39 have been canceled.

     As noted previously, applicant's election without prejudice of a method comprising administering a single antibody, which is a non-bispecific anti-C1q antibody in the Response To Election of Invention Requirement, filed 09/06/2017, has been acknowledged

3.  The text of those sections of Title 35 USC not included in this Office Action can be found in a prior Action. 

    This Office Action will be in response to applicant's arguments, filed 08/10/2021. 

    The rejections of record can be found in the previous Office Actions mailed 01/31/2018, 08/13/2018, 05/20/2019, 09/11/2019, 03/20/2020 and 05/10/2021.

     Applicant’s arguments and the examiner’s rebuttal are essentially the same of record.

4.  Claims 1-3 stand are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

    Applicant’s arguments, filed 08/10/2021, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

    Applicant’s arguments and the examiner’s rebuttal are essentially the same of record.

    Applicant’s arguments in conjunction with certain legal citations (e.g., Capon, LizardTech, GPAC, Rochester, Rasmussen, Herschler, Regents of UC, Amgen v. Sanofi, and Jayakrishna Ambati and MPEP 2163, filed 11/08/2019, have been fully considered but have not been found convincing essentially for the reasons of record / herein.

    Applicant’s arguments and the examiner’s rebuttal are essentially the same of record / herein.


       The outstanding written description of record / herein has addressed this limitation.

        Note that amending the claims to recite “wherein the antibody inhibits C1q activity” does not include any additional structure-function correlations, nor distinguish anti-C1q antibodies from anti-C1q antibodies that inhibit C1q activity.  

     Note that applicant mischaracterizes Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010).

     Note that applicant appears to ignore Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011) and AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014).

     In contrast to applicant’s arguments that a claim will not be invalidated on section 112 grounds simply because the embodiment of the specification do not contain examples explicitly covering the full scope of the claim language, that is it unnecessary to spell out every detail of the invention,
     that the disclosure of the specification demonstrates possession of the claimed invention as of its priority date (e.g. Tuzun, Wasiliu, Lu, Koolwijk, etc.),  noting the claims are drawn to methods comprising an anti-C1q antibody leading to possession of the claimed invention at the time of filing and not to particular antibodies,
      that there a wide range of inhibitory antibodies against C1q known as a known class of antibodies with well-understood functions at the time the invention was filed (e.g., versus rejection base upon Rochester, Amgen v. Sanofi) and
       that it is unimportant how the activity of C1q is blocked and that applicant is in possession of claimed methods as applicable to all anti-C1q antibodies
     so long as the administered antibody an anti-C1q antibody, it is unimportant what region of the C1 antibody binds to;
    the following is noted. 

     It is maintained that the outstanding 112 written description of record is maintained for the reasons of record / herein.

    Again it is maintained that applicant has not sufficiently addressed the written description rejection and the rebuttal(s) of record, including the analysis, case law and USPTO Memo. 

     In contrast to applicant’s arguments stating the claims are drawn to methods of treatment and not antibody products, the applicability of the written description applies to the antibodies regardless whether the claims are drawn to antibodies as products or whether the claims are drawn to same antibodies in methods.

    The anti-C1q antibodies are essential / critical to the claimed methods of reducing the risk of developing or treating neuromyelitis optica (NMO), comprising administering to an individual an anti-C1q antibody. 

    While the claims here are directed to methods of using antibodies, rather than the antibodies themselves; the same standard applies with regard to the written description requirement. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916,926 (Fed. Cir. 2004):

University of Rochester, the "claimed method depend[ed] upon finding a compound that selectively inhibits PGHS-2 activity. Without such a compound, it is impossible to practice the claimed method of treatment." Id. (citation omitted). Similarly here, the claimed methods cannot be practiced without antibodies having the inhibiting or blocking activities recited in the claims.      

     Applicant's argument that the claims are adequately described because they are directed to a method, not a composition of matter, is therefore unpersuasive.

    Again, in contrast to applicant’s arguments that the description of the claimed genus by reciting features common to the members of the genus, which features constitute a substantial portion of the genus, that is the function of these antibodies that is relevant to the claimed invention, not the particulars of their structure, other than the basic structural features common to the class of biomolecules known as antibodies, including reliance upon examples of known anti-C1q antibodies and Examples in the specification and known methods of generating and identifying antibodies of interest (e.g., anti-C1q antibodies);  
     it is maintained that there is insufficient written description of the required  kind of structure-identifying information about the corresponding makeup of the claimed anti-C1q antibodies to demonstrate possession. 

    Again, applicant’s arguments clearly state the particulars of the structure of the claims anti-C1q is not relevant. 

     “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
    See Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date.  Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can 
visualize or recognize the member of the genus” (see Amgen at page 1358).







     In analogizing the antibody-antigen relationship to “a key in a lock”, it is apt to analogize the current claims to a million rings, each with a million keys on it (see page 1361 of Amgen).

    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).  

    Applicant has relied upon screening and generating anti-C1q antibodies encompassing various structural and functional attributes as well as various specificities in the absence of structural / functional correlation and a representative number of species in the scope of the claimed anti-C1q antibodies required in the claimed methods.

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming methods of administering anti-C1q antibodies by describing the anti-C1q antibodies in methods of treatment, but does not describe the structure-identifying information about the claimed anti-C1q antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C1q antibodies themselves.

    Note that the claims do not recite and the specification does not provide sufficient written description of the structure-identifying anti-C1q antibodies and representative number of species, including the reliance upon the following references.

    As addressed previously and above in response to applicant’s arguments based upon an asserted wide range of anti-Clq antibodies were well known in the art at the time of filing. For example, see Wasiliu et al. (Hybridoma. 1989; 8(6):615-22) (1449), Lu et al. (Mol Vis. 2010; 16:1936-48) (1449), and Koolwijk et al. (Mol Immunol. 1991; 28(6):567-76)(1449) in addition, US Patent 4,595,654 (1449) further details anti-Clq antibodies including 4A4B11,
     the following has been noted.

      As indicated previously that the 4A4B11 antibody (also referred to as C1qmAb) is the sole anti-C1q antibody disclosed in the specification as filed, which does refer to U.S. Patent No. 4,595,654 (see paragraphs [0106], [0230], [0234], [0236], [0241]-[0251]). 
    As indicated previously with respect to applicant’s reliance upon certain references in the prior art to submit that there are a wide range of inhibitory antibodies against C1q,
    it is noted that Reckel et al. (U.S. Patent No. 4,595,654) appears to be directed to anti-C1q antibodies that bind and detect C1q and not inhibitory anti-C1q antibodies, which are required for the claimed methods
    that Tuzun response that an anti-C1q antibody can reduce serum C1q levels and treat experimental autoimmune myasthenia gravis under defined conditions, but does not provide sufficient information as to the structure, fine 
    that Wasilu teach anti-C1q antibodies, but noted the importance of isotype, affinity and epitopes, which are useful as tool to perform purification and analyze the role of C1q in T cell depletion,
    that Lu appears to be drawn to the applicability of anti-C1q antibodies for detection assays and not for inhibitory functions
    that Koolwijk teach the importance of isotypes in complement binding and activations and mediating lysis of antigen-coated erythrocytes, but does not appear to describe such antibodies in the treatment of reduced serum levels, etc.,
    that Heinz et al. teach anti-mouse macrophage antibodies recognize the globular portions of C1q, a subcomponent of the first component of complement, including the relevance of antigenic determinant and conformational changes to C1q and its associated with C1r and C1s and the importance and importance for testing specificity and function of such antibodies.

     With respect to the diversity of specificities and functions of anti-C1q antibodies,
      the following disclosure of the instant specification and references have been added to the written description rejection. 

     The instant specification disclose that the antibody binds human C1q, including the antibody inhibits is a neutralizing C1q, inhibits the interaction between C1q and an autoantibody or between C1q and C1r or between C1q and C1s including inhibits the classical complement activation pathways and/or inhibits the alternative complement activations pathway and/or complement-dependent activation pathway or does not inhibits the lectin complement pathway and/or inhibits autoantibody and complement dependent cytotoxicity (e.g., see paragraphs [0008]-[0011], [0013]).

     Note that non-limiting example of a complement factor recognized by antibodies of this invention is human C1q, including the three polypeptide chains A, B and/or C and combinations / homologs thereof (e.g., see paragraphs [0095]-[0096] of the specification), which is indicative a broad number of antibody specificities in addition a large genus of anti-C1q antibodies themselves,
     anti-C1q antibodies have a variety of specificities and functional activities (e.g., see Anti-C1q, anti-C1r and anti-C1s antibodies in paragraphs [0101]-[0119]),
      including inhibiting the alternative complement activation pathway, CDCC activation pathway, lectin complement activation pathway and autoantibody-dependent cytotoxicity as well as having a KD from 100 nM or 0.005 nM or less than 0.005 nM and multiple specificities encompassed by the instant specification,
      including in vitro EC50 that ranges from 3 µg./ml to 0.05 µg/ml, binding stoichiometry that ranges from 20:1/6:1-1.01:1 or less than 1.0:1, that inhibit the classical complement activations pathways, CDCC (e.g., see paragraphs [0008]-[0017], [0101]-[0119], for use in prevention, reducing the risk of developing or treating an individual having NMO (e.g., see paragraphs [0088]-[0091]).

     Gadjeva et al. (Interaction of Human C1q with IgG and IgM: Revisited; Biochemistry 47: 13093-13102, 2008) teach Interaction of Human C1q with IgG and IgM, including that the first step of activation of the classical complement pathway involved the binding of the globular C1q domain to the antigen-bound IgG or IgM, including comparing immunoglobulin binding properties of C1q-individual globular modules of A/C chains and using antibodies known as potent inhibitors of C1q-IgG and IgM interactions in epitope mapping analysis, exhibiting different locations of epitopes and varying abilities of both antibodies to bind and varying abilities of both antibodies to bind C1q and C1q IgM complexes, C1q recognizes a great variety of ligands and are highly diverse in their overall structure and charge pattern, resulting in a wide range of immunologically important events, including the bouquet-of-tulip structure of C1q associated with different surface charge pattern and the spatial orientation, including that certain epitopes are only initially engaged in the interaction between C1q and IgG and does not participate in the formation of the final complex C1q, and HAIgG, once the latter is formed, once the latter is formed, the epitope for scFv3(v) becomes available for interaction, that interaction of C1q with IgG is a process developing in phases, including that formation of the C1a-IgM complex sites differ, where the interaction of C1q with immunoglobulin appears to proceed initially via differentiation involvement of resides residing with the apical areas of C1q and bind via residues from the exposed side part of fhB for IgG and or residues located near the epitope of scFv10 for IgM epitope (see entire document, Abstract, Introduction, Materials and Methods, Results, Discussion).

     In teaching C1q-targeted monoclonal antibody prevents complement-dependent cytotoxicity and neuropathology in in vitro and mouse Phuan et al. (Acta Neuropathol 125(6): 829-840, June 2013) (doi:10.1007/s00401-013-1128-3) (1449; #CB**),
      Phuan reports a neutralizing antibody monoclonal antibody against the C1q proteins in the classical complement pathway prevents AQP4 autoantibody-dependent CDC in cell cultures and neuromyelitis optica (NMO) lesions in ex vivo spinal cord slices cultures and in mice, that a monoclonal antibody against human C1q with 11 nM binding affinity (comparable to various approved monoclonal antibody therapeutics) prevented CDC caused by NMO patients serum in AQP4-transfected cells and primary astrocyte cultures and prevented CDC produced by natural killer cells and targeting of C1q inhibits the classical complement pathway directly and causes secondary inhibition of CDC and the alternative complement pathway (see entire document, including Abstract, Introduction, Materials and Methods, Discussion; Figures 1-6)
     including the Characterization of C1qmab, including determine a dissociation constant as 11nM (high-affinity), that the stoichiometry of C1qmab was measured, which was not predicable a priori because of the multi-valency of both the antibody and antigen whether C1qmab binds to C1q in a bivalent of monovalent manner is not determined, showed additive but not synergistic did not show synergy with C1smAb1, that C1q antibody inhibits CDC but not ADCC;
      including the Discussion that the mouse data should be viewed cautiously as the available mouse models of NMO are somewhat artificial in that they required intracerebral injection continuous infusion of NMO antibody and human complement, were unable to demonstrate efficacy of intraperitoneally administered C1qmab perhaps in mouse models despite obtaining high serum concentrations because of limited penetration into the brain during NMO lesion formation, 
     including several caveats with respect the potential efficacy of C1q-targeted antibody therapy in NMO, is c1q secretion by astrocytes and microglia cells in brain, whose inhibition would require adequate penetration of C1 antibody into the CNS at active NMO lesions,
     as with antibody therapeutics in general, there are challenges in the generation and formulation of a humanized, non-immunogenic antibody with appropriate pharmacokinetics in humans and human clinical trials are needed to show efficacy of C1q-targeted antibody therapy in NMO and to compare with current therapies. 

     In contrast to applicant’s arguments and unsupported conclusory statements that there a wide range of inhibitory antibodies against C1q known as a known class of antibodies with well-understood functions that satisfy, that it is unimportant how the activity of C1q is blocked and that applicant is in possession of claimed methods as applicable to all ant-C1q antibodies so long as the administered antibody an anti-C1q antibody, it is unimportant what region of the C1 antibody binds to;
     it is maintained that applicant has not established sufficient possession of the claimed anti-C1q antibody as it applies to the scope of structure-identifying information encompassed by structure-function correlation and representative species of the claimed anti-C1q antibodies, 
    given the polymorphism of antibodies, the absence of structure-identifying information encompassed by structure-function correlation of the anti-C1q antibodies, the variability of structure and function of the specificity / epitope specificity, the antigen and anti-C1q antibodies, including the limitations and caveats associated with methods of reducing the risk of developing or treating NMO.

      The instant disclosure as well as these references relies upon applicant do not describe the structure-identifying information about the claimed anti-C1q antibodies, including the variations in specificity to multiple epitopes and functional properties, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed anti-C1q antibodies that reduce risk or developing or treating NMO themselves.



     Attorney argument cannot take the place of evidence lacking in the record.

     Applicant has relied upon screening / generating anti-C1q antibodies and asserted known class of anti-C1q antibodies while dismissing the need to provide structural elements / structure-function correlation where there is substantial variation within the genus and an absence of a description of a sufficient variety of species to reflect the variation within the genus.

      Applicant’s arguments are the very features that the Court has cautioned against in the analysis of written description, including the written description of antibodies. 

    The following of record is set forth for convenience and clarity.

    The recitation of the claimed anti-C1q antibodies that bind mammalian C1q that reduce risk or treating neuromyelitis optica (NMO) encompassing the functional / structural limitations do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph essentially for the reasons of record / herein.  

          Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genus of anti-C1q antibodies broadly encompassed in the claimed methods.    One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
     It has been well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  All of the heavy and light chain CDRs should be in their proper order and in the context of framework sequences which maintain their required conformation in order to provide a binding molecule having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.  
     Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function.   
     Single amino changes to either a CDR or even in certain circumstances to the framework can result in decrease affinity of antigen or even ablation of antibody binding and specificity and in some circumstances, some substitutions increased antigen binding in one antibody while ablating it in the other.   Further, the determinants of antibody properties, such as stability, solubility and affinity for antigen, important to its functions are overlapping; thus engineering an antibody to be more soluble may cause a loss in affinity for its antigen.

     With respect to mammalian C1q and mammalian C1 complex, the claims do not define the relevant identifying characteristics, including the relevant amino acid sequences of the claimed specificities of mammalian C1q / C1 complex recognized by anti-C1q antibodies that would identify the claimed specificities resulting in the treatment of neuromyelitis optica encompassed by the claimed methods.

     The term antigen refers to any entity - a cell, a macromolecular assembly or a molecule – that may be bound by either a B cell receptor or an antibody.  The binding portion of an antigen is a B cell epitope or an antigenic determinant.  If an antigen is a protein, an epitope may be either a short peptide from the protein sequence or a patch of atoms on the protein surface in the three-dimensional space.  


     Most epitopes are discontinuous.  Such conformational epitopes are not comprised of a contiguous sequence of amino acid residues, but instead, the residues are perhaps widely separated in the primary protein sequence, and are brought together to form a binding surface by the way the protein folds in its native conformation in three dimensions.

    The problem here is the claims do not recite the structural characteristics of the claimed mammalian C1q and the claims / specification encompass a broad range of specificities of a genus of anti-C1q antibodies encompassing a variety of functional and structural attributes that reads on the anti-C1q antibodies and their respective specificities.
    Even if the structures of mammalian C1q, it would be presumptuous to make functional assignments, including anti-C1q antibody specificity and functional in therapeutic modalities merely on the basis of some degree of similarity between amino acid sequences.   

     Note that a single amino acid substitution in a common allele ablates binding of an antibody.
 
     Note that the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

    The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.  The claims do not recite and the instant specification does not provide sufficient written description as to the correlation between the chemical structure and function in the context of the claimed mammalian C1q with the claimed anti-C1q antibodies as it reads on the structure-function correlation of both the anti-C1q antibodies and specificity for mammalian C1q.  

    Other than the disclosure of the 4A4B11 anti-C1q antibody (e.g., see paragraph [0106], Example 2 of the specification) and a disclosure of antibodies encompassing diverse epitopic specificities / binding affinities and functional properties and diverse structural features, including modifications, substitutions, deletions, affinity maturation for example and the reliance upon known methods of producing and screening for antibodies of interest (e.g., see Brief Summary, Detailed Description of the Invention in the specification),   the instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of anti-C1q antibodies as well as mammalian C1q having the structural / functional in the absence of function-identifying structures and an absence of a representative number of species an absence of a description of a sufficient variety of species to reflect the variation within the genus encompassed by the claimed invention. 
 
   The problem here is that the instant specification fails to provide a disclosure of which amino acids and modifications are required for the anti-C1q antibodies to have the appropriate antibody specificity for C1q for and its use in the treatment of neuromyeltis optica encompassing the various structural / functional attributes and antibody specificities encompassed by the claimed invention.  

    Further, the Court has interpreted 35 U.S.C. §112, first paragraph, to require the patent specification to “describe the claimed invention so that one skilled in the art can recognize what is claimed.  Enzo Biochem, Inc. v. Gen-Probe Inc, 63 USPQ2d 1609 and 1618 (Fed. Cir. 2002).  In evaluating whether a patentee has fulfilled this requirement, our standard is that the patent’s “disclosure must allow one skilled in the art ‘to visualize or recognize the identity of’ the subject matter purportedly described.” Id. (quoting Regents of Univ. of Cal. v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed Cir. 1997)).
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
     One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 

     The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).
   
    The problem here is that the instant specification fails to provide a disclosure of the function-identifying structures required for the anti-C1q antibodies and /mammalian C1q encompassed the claimed limitations to be used in the treatment of neuromyelitis optica encompassing the various structural / functional attributes and specificities encompassed by the claimed invention.  

    Note the following Court Decisions regarding the written description of antibodies in the context of the current claims.

     Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the claimed class of the genus of anti-C1q antibodies and mammalian C1q / C1 complexes encompassed the claimed limitations, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims
     AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
and the specification at best describes plan for making anti-C1q antibodies and mammalian C1q and functional attributes and specificities encompassed the claimed limitations, and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.
     Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

    A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that exhibit this functional property. 
     In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.

   To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).




     the instant disclosure, including the claims fail to disclose a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus. 
    Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).

    An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemical name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).

    Here, applicant is claiming anti-C1q antibodies /mammalian C1q / C1 complexes by describing both the anti-C1q antibodies and the mammalian C1q generically, but does not describe the structure-identifying information about the claimed anti-C1q antibodies / mammalian C1q, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed antigen-binding immunoglobulin binding molecules themselves.

      “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” See Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005). 
     “A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus.”  See AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69.

    Therefore, there is insufficient written description for genus of anti-C1q antibodies and mammalian C1q broadly encompassed by the claimed invention to provide sufficient structure for the anti-C1q antibodies and mammalian C1q claimed at the time the invention was made and as disclosed in the specification as filed under the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

      A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

    With respect to representative number of species,  
     see AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014)
     Also, see MPEP 2163 II(A)(3)(a))(ii)



     A representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus.").

    Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.).
    Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention. 

      For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011). 

     The art recognizes a variety of functions / activities of anti-C1q antibodies that inhibit C1q activity.
     Even though applicant points to evidence that multiple anti-C1q antibodies, including anti-C1q antibodies that inhibit C1q activity exist, 
     this does not indicate that any such antibody has the properties necessary to work in the claimed methods.

     Even if other anti-C1q antibodies are known, applicant does not direct the skilled artisan, 
     there is unpredictability based upon the breadth of the claims and species specifically enumerated based upon the functionally-defined genus, where even small differences in anti-C1q antibodies will have disparate structures, specificities and functional actions  (e.g., epitopes, multiple specificities and multiple functional properties versus binding) in the claimed methods of reducing risk of developing or treating NMO comprising administering to a mammal an anti-C1q antibody administer anti-C1q antibodies. 
  






     Applicant has been reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  

    Applicant’s arguments have not been found persuasive.

5.  Upon reconsideration of applicant’s arguments addressing the limitations of the prior art, filed 08/10/2021, and consideration of the Examples disclosed in the specification,
     the previous rejection under 35 U.S.C. 103 as being unpatentable over
      Ratelade et al. (Neruomyelitis optica: Aquaporin-4 based pathogenesis mechanisms and new therapies; Int J Biochem Cell Biol 44(9): 1519-1530, 2012; doi:j.biocel.2012.06.013.) in view of 
      Phuan et al. (J. Biol. Chem. 287: 13829-13839, April 20, 2012; doi: 10.1074/jbc.M112.344325 originally published online March 5, 2012) (of record),   
      Christadoss et al. (US 2011/0104156) (1449; #AA) and
      Alexander et al. (Administration of the soluble complement inhibitor, Crry-Ig, reduces inflammation and aquaporin 4 expression in lupus cerebritis; Biochimica et Biophysica Acta 1639: 169-176, 2003) has been withdrawn.

6. Claims 1-3 stand rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable 
     over claims 1-30 of U.S. Patent No. 10,227,398 (e.g., see claim 9 for NMO; column 8,   
          paragraphs 2-column 9, paragraph 1; column 55, paragraph 4) and
     over claims 1-28 of U.S. Patent No. 9,708,394 (for NMO, see disclosed in column 8, 
           paragraph 2; column 9, paragraph 1 and column 56, paragraph 4) for the reasons of record.

         The claims of U.S. Patent No. 10,227,398 is drawn to treat diseases associated with C1q mediated activation with anti-C1q antibodies, including Claim 9 is drawn to NMO as the disorder.  The patented claims anticipate or render obvious the instant claims.
    The claims in the ‘394 patent are directed to anti-C1q antibodies and pharmaceutical compositions comprising same.  See for example U.S. Patent No. 9,708,394 claims 1 and 12.  
     When looking to what is covered by a product claim in a patent, the CAFC has indicated that it is appropriate to look to the underlying specification, and that the patented claim product covers not just the product itself, but also the intended uses contemplated by the patent. 
      See MPEP 804(II)(B)(2)(a) as well as Sun Pharm. Indus., Ltd. v. Eli Lilly & Co. cited therein.  
     The ‘U.S. Patent No. 9,708,394 patent explicitly states that the C1q antibodies disclosed therein can be used to treat neuromyelitis optica (NMO); see column 9 line 10 – 51; column 54 line 65 – column 55 line 5, and column 55 line 38 – 55.  
     Therefore at least claims 1 and 12 of ‘394, when understood following the guidance in MPEP 804(II)(B)(2)(a), anticipate the present method claims.

     Applicant’s remarks, filed 08/10/2021, concerning effective filing dates, have been fully considered but have not been found convincing for the reasons of record / herein.


7. Claims 1-3 stand provisionally rejected under the judicially created doctrine of non-statutory-type double patenting as being unpatentable over claims 32-57 of copending USSN 16/911,954 for the reasons of record.

     Copending claims of USSN 16/911,954 are drawn to methods of inhibiting synapse loss comprising administering an anti-C1q antibody, including, including treating a neurodegenerative disorder associated with complement activation, loss of synapse or loss nerve connections, including NMO (e.g., see claim 45).
    The copending claims anticipate over the instant claims to the treatment of neuromyelitis optica with anti-C1q antibodies.

     Applicant’s remarks, filed 08/10/2021, concerning effective filing dates, have been fully considered but have not been found convincing for the reasons of record / herein.

      The provisional rejection under the judicially created doctrine of non-statutory-type double patenting is maintained.

8.  No claim allowed.

9.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    


/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
August 19, 2021